
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.5


Form of Change in Control Agreement


[Date]

«First_NameMiddle_Initial» «Last_Name»
«Address»

Dear «MrMs» «Last_Name»:

You are presently the «Title» of Nash Finch Company, a Delaware corporation. The
Company considers the establishment and maintenance of a sound and vital
management to be essential to protecting and enhancing the best interests of the
Company and its stockholders. In this connection, the Company recognizes that,
as is the case with many publicly held corporations, the possibility of a Change
in Control may arise and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders.

Accordingly, the Board has determined that appropriate steps should be taken to
minimize the risk that Company management will depart prior to a Change in
Control, thereby leaving the Company without adequate management personnel
during such a critical period, and that appropriate steps also be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management to their assigned duties without distraction in
circumstances arising from the possibility of a Change in Control. In
particular, the Board believes it important, should Nash Finch Company or its
stockholders receive a proposal of transfer of control, that you be able to
continue your management responsibilities and assess and advise the Board
whether such proposal would be in the best interests of Nash Finch Company and
its stockholders and to take other action regarding such proposal as the Board
might determine to be appropriate, without being influenced by the uncertainties
of your own personal situation.

The Board recognizes that continuance of your position with the Company involves
a substantial commitment to the Company in terms of your personal life and
professional career and the possibility of foregoing present and future career
opportunities, for which the Company receives substantial benefits. Therefore,
to induce you to remain in the employ of the Company, this letter agreement,
which has been approved by the Board, sets forth the benefits which the Company
agrees will be provided to you in the event your employment with the Company is
terminated in connection with a Change in Control under the circumstances
described below.

1

--------------------------------------------------------------------------------

        1.    Definitions.    The following terms will have the meaning set
forth below unless the context clearly requires otherwise. Terms defined
elsewhere in this Agreement will have the same meaning throughout this
Agreement.

        (a)   "Agreement" means this letter agreement as amended, extended or
renewed from time to time in accordance with its terms.

        (b)   "Board" means the board of directors of the Parent Corporation
duly qualified and acting at the time in question.

        (c)   "Cause" means: (i) the willful and continued failure by you to
substantially perform your duties with the Company (other than any such failure
resulting from your Disability or incapacity due to bodily injury or physical or
mental illness) after a demand for substantial performance is delivered to you
by the chair of the Board which specifically identifies the manner in which such
executive believes that you have not substantially performed your duties; or
(ii) your conviction (including a plea of nolo contendere) of willfully engaging
in illegal conduct constituting a felony or gross misdemeanor under federal or
state law which is materially and demonstrably injurious to the Company. For
purposes of this definition, no act, or failure to act, on your part will be
considered "willful" unless done, or omitted to be done, by you in bad faith and
without reasonable belief that your action or omission was in, or not opposed
to, the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board (or a
committee hereof) or based upon the advice of counsel for the Company will be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company. It is also expressly understood that
your attention to matters not directly related to the business of the Company
will not provide a basis for termination for Cause so long as the Board does not
expressly disapprove in writing of your engagement on such activities either
before or within a reasonable period of time after the Board knew or could
reasonably have known that you engaged in those activities. Notwithstanding the
foregoing, you will not be deemed to have been terminated for Cause unless and
until there has been delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board you were guilty of the conduct set forth above in clause (i) or (ii) of
this definition and specifying the particulars thereof in detail.

        (d)   "Change in Control" means: (i) the sale, lease, exchange, or other
transfer of all or substantially all of the assets of the Parent Corporation (in
one transaction or in a series of related transactions) to a corporation that is
not controlled by the Parent Corporation; (ii) the approval by the stockholders
of the Parent Corporation of any plan or proposal for the liquidation or
dissolution of the Parent Corporation; or (iii) a change in control of a nature
that would be required to be reported (assuming such event has not been
"previously reported") in response to Item 1(a) of the Current Report on
Form 8-K, as in effect on the date hereof, pursuant to section 13 or 15(d) of
the Exchange Act, whether or not the Parent Corporation is then subject to such
reporting requirement; provided that, without limitation, such a Change in
Control will be deemed to have occurred at such time as: (A) any Person is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of thirty percent (30%) or more of the combined
voting power of the Parent Corporation's outstanding securities ordinarily
having the right to vote at elections of directors, or (B) individuals who
constitute the Board on the date of this Agreement (the "Incumbent Board") cease
for any reason to constitute at least a majority thereof, provided that any
person becoming a director subsequent to the date of this Agreement whose
election, or nomination for election, by the Parent Corporation's stockholders,
was approved by a vote of at least a majority of the directors comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Parent Corporation in which such person is named as a nominee for
director, without objection to such nomination) will, for purposes of this
clause (B), be deemed to be a member of the Incumbent Board.

2

--------------------------------------------------------------------------------


        (e)   "Code" means the Internal Revenue Code of 1986, as amended.

        (f)    "Company" means the Parent Corporation, any Subsidiary and any
Successor.

        (g)   "Confidential Information" means information which is proprietary
to the Company or proprietary to others and entrusted to the Company, whether or
not trade secrets. It includes information relating to business plans and to
business as conducted or anticipated to be conducted, and to past or current or
anticipated products or services. It also includes, without limitation,
information concerning research, development, purchasing, accounting, marketing
and selling. All information which you have a reasonable basis to consider
confidential is Confidential Information, whether or not originated by you and
without regard to the manner in which you obtain access to that and any other
proprietary information.

        (h)   "Date of Termination" following a Change in Control (or prior to a
Change in Control if your termination was either a condition of the Change in
Control or was at the request or insistence of any Person (other than the
Company) related to the Change in Control) means: (i) if your employment is to
be terminated for Disability, thirty (30) calendar days after Notice of
Termination is given (provided that you have not returned to the performance of
your duties on a full-time basis during such thirty (30)-calendar-day period);
(ii) if your employment is to be terminated by the Company for Cause or by you
for Good Reason, the date specified in the Notice of Termination; (iii) if your
employment is to be terminated by the Company for any reason other than Cause,
Disability, death or Retirement, the date specified in the Notice of
Termination, which in no event may be a date earlier than ninety (90) calendar
days after the date on which a Notice of Termination is given, unless an earlier
date has been expressly agreed to by you in writing either in advance of, or
after, receiving such Notice of Termination; or (iv) if your employment is
terminated by reason of death or Retirement, the date of death or Retirement,
respectively. In the case of termination by the Company of your employment for
Cause, if you have not previously expressly agreed in writing to the
termination, then within thirty (30) calendar days after receipt by you of the
Notice of Termination with respect thereto, you may notify the Company that a
dispute exists concerning the termination, in which event the Date of
Termination will be the date set either by mutual written agreement of the
parties or by the judge or arbitrators in a proceeding as provided in Section 13
of this Agreement. During the pendency of any such dispute, the Company will
continue to pay you your full compensation and benefits in effect just prior to
the time the Notice of Termination is given and until the dispute is resolved in
accordance with Section 13 of this Agreement.

        (i)    "Disability" means a disability as defined in the Company's
long-term disability plan as in effect immediately prior to the Change in
Control or, in the absence of such a plan, means permanent and total disability
as defined in section 22(e)(3) of the Code.

        (j)    "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        (k)   "Good Reason" means:

        (i)    an adverse change in your status or position(s) as an executive
of the Company as in effect immediately prior to the Change in Control,
including, without limitation, any adverse change in your status or position(s)
as a result of a material diminution in your duties or responsibilities (other
than, if applicable, any such change directly attributable to the fact that the
Company is no longer publicly owned) or the assignment to you of any duties or
responsibilities which, in your reasonable judgment, are inconsistent with such
status or position(s), or any removal of you from or any failure to reappoint or
reelect you to such position(s) (except in connection with the termination of
your employment for Cause, Disability or Retirement or as a result of your death
or by you other than for Good Reason);

3

--------------------------------------------------------------------------------

        (ii)   a reduction by the Company in your rate of total compensation
(including, without limitation, salary and bonuses) (or an adverse change in the
form or timing of the payment thereof) as in effect immediately prior to the
Change in Control;

        (iii)  the failure by the Company to continue in effect any Plan in
which you (and/or your family) are participating at any time during the ninety
(90)-calendar-day period immediately preceding the Change in Control (or Plans
providing you (and/or your family) with at least substantially similar benefits)
other than as a result of the normal expiration of any such Plan in accordance
with its terms as in effect immediately prior to the ninety (90)-calendar-day
period immediately preceding the time of the Change in Control, or the taking of
any action, or the failure to act, by the Company which would adversely affect
your (and/or your family's) continued participation in any of such Plans on at
least as favorable a basis to you (and/or your family) as is the case on the
date of the Change in Control or which would materially reduce your (and/or your
family's) benefits in the future under any of such Plans or deprive you (and/or
your family) of any material benefit enjoyed by you (and/or your family) at the
time of the Change in Control;

        (iv)  the Company's requiring you to be based anywhere other than where
your office is located immediately prior to the Change in Control, except for
required travel on the Company's business, and then only to the extent
substantially consistent with the business travel obligations which you
undertook on behalf of the Company during the ninety (90)-calendar-day period
immediately preceding the Change in Control (without regard to travel related or
in anticipation of the Change in Control);

        (v)   the failure by the Company to obtain from any Successor the assent
to this Agreement contemplated by Section 6 of this Agreement.

        (vi)  any purported termination by the Company of your employment which
is not properly effected pursuant to a Notice of Termination and pursuant to any
other requirements of this Agreement, and for purposes of this Agreement, no
such purported termination will be effective; or

        (vii) any refusal by the Company to continue to allow you to attend to
matters or engage in activities not directly related to the business of the
Company which, at any time prior to the Change in Control, you were not
expressly prohibited in writing by the Board from attending to or engaging in.

Notwithstanding anything in the foregoing to the contrary, your termination of
employment with the Company for any reason other than death, Disability or
Retirement within six (6) calendar months following a Change in Control will be
conclusively deemed to be for Good Reason.

        (l)    "Highest Monthly Compensation" means one-twelfth (1/12) of the
highest amount of your compensation for any twelve (12) consecutive
calendar-month period during the thirty-six (36) consecutive calendar-month
period prior to the month that includes the Date of Termination. For purposes of
this definition, "compensation" means the amount reportable by the Company, for
federal income tax purposes, as wages paid to you by the Company, increased by
the amount of contributions made by the Company with respect to you under any
qualified cash or deferred arrangement or cafeteria plan that is not then
includable in your income by reason of the operation of section 402(a)(8) or
section 125 of the Code, and increased further by any other compensation
deferred for any reason, including, without limitation, amounts deferred
(whether vested or nonvested) pursuant to the Company's Executive Incentive
Bonus and Deferred Compensation Plan.

        (m)  "Notice of Termination" means a written notice which indicates the
specific termination provision in this Agreement pursuant to which the notice is
given. Any purported termination by the Company or by you following a Change in
Control (or prior to a Change in Control if your termination was either a
condition of the Change in Control or was at the request or insistence of any
Person

4

--------------------------------------------------------------------------------


(other than the Company) related to the Change in Control) must be communicated
by written Notice of Termination.

        (n)   "Parent Corporation" means Nash Finch Company and any Successor.

        (o)   "Person" means and includes any individual, corporation,
partnership, group, association or other "person", as such term is used in
section 14(d) of the Exchange Act, other than the Parent Corporation, a
wholly-owned subsidiary of the Parent Corporation or any employee benefit
plan(s) sponsored by the Parent Corporation or a wholly-owned subsidiary of the
Parent Corporation.

        (p)   "Plan" means any compensation plan (such as a stock option,
restricted stock plan or other equity-based plan), or any employee benefit plan
(such as a thrift, pension, profit sharing, medical, dental, disability,
accident, life insurance, relocation, salary continuation, expense
reimbursements, vacation, fringe benefits, office and support staff plan or
policy) or any other plan, program, policy or agreement of the Company intended
to benefit employees (and/or their families) generally, management employees
(and/or their families) as a group or you (and/or your family) in particular
(including, without limitation the Company's 1994 Stock Incentive Plan, 2000
Stock Incentive Plan, Profit Sharing Plan, Income Deferral Plan and Supplemental
Executive Retirement Plan).

        (q)   "Retirement" means the day on which you attain the age of
sixty-five (65).

        (r)   "Subsidiary" means any corporation at least a majority of whose
securities having ordinary voting power for the election of directors is at the
time owned by the Company and/or one (1) or more Subsidiaries.

        (s)   "Successor" means any Person that succeeds to, or has the
practical ability to control (either immediately or with the passage of time),
the Parent Corporation's business directly, by merger, consolidation or other
form of business combination, or indirectly, by purchase of the Parent
Corporation's voting securities, all or substantially all of its assets or
otherwise.

        2.    Term of Agreement.    This Agreement is effective immediately and
will continue in effect until December 31, 2003; provided, however, that
commencing on January 1, 2003 and each January 1 thereafter, the term of this
Agreement will automatically be extended for one (1) additional year beyond the
expiration date otherwise then in effect, unless at least ninety (90) calendar
days prior to any such January 1, the Company or you has been given notice that
this Agreement will not be extended; and, provided, further, that this Agreement
will continue in effect beyond the termination date then in effect for a period
of twenty-four (24) calendar months following a Change in Control if a Change in
Control has occurred during such term.

        3.    Benefits upon a Change in Control Termination.    If your
employment by the Company is terminated for any reason other than death, Cause,
Disability or Retirement, or if you terminate your employment by the Company for
Good Reason either within: (a) twenty-four (24) calendar months following a
Change in Control; or (b) prior to a Change in Control if your termination was
either a condition of the Change in Control or was at the request or insistence
of a Person (other than the Company) related to the Change in Control, then:

        (i)    Cash Payment.    Within five (5) business days following the Date
of Termination, the Company will make a lump-sum cash payment to you in an
amount equal to the product of (A) your Highest Monthly Compensation multiplied
by (B) the lesser of (I) the number of full or partial calendar months remaining
until your Retirement or (II) [thirty-six (36)] [twenty-four (24)] [twelve
(12)].

        (ii)    Welfare Plans.    The Company will maintain in full force and
effect, for the continued benefit of you and your dependents for a period
terminating on the earliest of (A) [thirty-six (36)] [twenty-four (24)] [twelve
(12)] calendar months after the Date of Termination or (B) your Retirement, all
insured and self-insured employee welfare benefit Plans (including, without

5

--------------------------------------------------------------------------------




limitation, health, life, dental and disability plans) in which you were
entitled to participate at any time during the ninety (90)-calendar-day period
immediately preceding the Change in Control, provided that your continued
participation is possible under the general terms and provisions of such Plans
and any applicable funding media and without regard to any discretionary
amendments to such Plans by the Company following the Change in Control (or
prior to the Change in Control if amended as a condition or at the request or
insistence of a Person (other than the Company) related to the Change in
Control) and provided that you continue to pay an amount equal to your regular
contribution under such Plans for such participation (based upon your level of
benefits and employment status most favorable to you at any time during the
ninety (90)-calendar-day period immediately preceding the Change in Control). If
the [thirty-six (36)][twenty-four (24)] [twelve (12)]-month-period ends before
you have reached Retirement and you have not previously received or are not then
receiving equivalent benefits from a new employer (including coverage for any
pre-existing conditions), the Company will arrange, at its sole cost and
expense, to enable you to covert your and your dependents' coverage under such
plans to individual policies or programs under the same terms as executives of
the Company may apply for such conversions. In the event that you or your
dependents' participation in any such Plan is barred, the Company, at its sole
cost and expense, will arrange to have issued for the benefit of you and your
dependents individual policies of insurance providing benefits substantially
similar (on a federal, state and local income and employment after-tax basis) to
those which you otherwise would have been entitled to receive under such Plans
pursuant to this clause (ii) or, if such insurance is not available at a
reasonable cost to the Company, the Company will otherwise provide you and your
dependents equivalent benefits (on a federal, state and local income and
employment after-tax basis). You will not be required to pay any premiums or
other charges in an amount greater than that which you would have paid in order
to participate in such Plans.

        (iii)    Tax Reimbursement.    

        (A)  Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payments or distributions by the Company,
any person or entity whose actions result in a Change of Control or any person
or entity affiliated with the Company or such person or entity, to or for your
benefit (whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement, any option agreement, restricted stock award agreement
or otherwise, but determined without regard to any payments required under this
Section 3(iii)) (collectively, the "Payments") would be subject to the excise
tax imposed by Section 4999 of the Code or you incur any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the "Excise
Tax"), then you shall be entitled to receive an additional payment (a "Gross-Up
Payment") in an amount such that, after your payment of all taxes (and any
interest or penalties imposed with respect to such taxes), including any income
taxes and Excise Tax imposed upon the Gross-Up Payment, you retain an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

        (B)  Subject to the provisions of clause (D), below, all determinations
required to be made under this Section 3(iii), including whether and when a
Gross-Up Payment is required and the amount such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
the Company's external auditors, or, if such auditors are prohibited by law,
rule or regulation from so serving, another accounting firm of national
reputation selected by the Company (in either case, the "Accounting Firm"),
which shall provide detailed supporting calculations both to you and to the
Company within fifteen (15) business days of the receipt of notice from you that
there has been a Payment, or such earlier time as is requested by the Company.
In the event that the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change of Control,

6

--------------------------------------------------------------------------------




you shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the "Accounting Firm" hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 3(iii), shall be paid by the Company to you within five
days of the receipt of the Accounting Firm's determination. If the Accounting
Firm determines that no Excise Tax is payable by you, it shall furnish you with
a written opinion that failure to report the Excise Tax on your applicable
federal income tax return would not result in the imposition of a penalty. Any
determination by the Accounting Firm shall be binding upon you and the Company.

        (C)  As a result of uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which should have been made by
the Company will not have been made ("Underpayment"), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to clause (D) below and you thereafter are
required to make a payment of any additional Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for your benefit.

        (D)  You shall notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of any Gross-Up Payment. Such
notification shall be given as soon as practicable but no later than ten
(10) business days after you know of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. You shall not pay such claim prior to the expiration of the thirty
(30)-day period following the date on which you give such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies you in writing prior to
the expiration of such period that it desires to contest such claim, you shall:

        (1)   give the Company any information reasonably requested by the
Company relating to such claim;

        (2)   take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company;

        (3)   cooperate with the Company in good faith in order to effectively
contest such claim; and

        (4)   permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold you harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this clause (D),
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct you to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and you agree to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine. If the Company directs you to
pay

7

--------------------------------------------------------------------------------

such claim and sue for a refund, the Company shall: (i) to the extent not
prohibited by law, rule or regulation, advance the amount of such payment to you
on an interest-free basis; or (ii) to the extent any such advance is so
prohibited, pay such amount directly; and, in either case, shall indemnify and
hold you harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such payment or advance or with respect to any imputed income with respect to
such payment or advance; and provided further that any extension of the statute
of limitations relating to payment of taxes for your taxable year with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company's control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and you shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.

        (E)  If, after your receipt of an amount advanced by the Company
pursuant to clause (D), above, you become entitled to receive any refund with
respect to such claim, you shall (subject to the Company's complying with the
requirements of clause (D)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after your receipt of an amount advanced by the Company
pursuant to clause (D), above, a determination is made that you shall not be
entitled to any refund with respect to such claim and the Company does not
notify you in writing of its intent to contest such denial of refund prior to
the expiration of thirty (30) days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

        (iv)    Non-Competition Obligations.    As consideration for the
Gross-Up Payment (which is hereby acknowledged by you as providing you with
additional and sufficient benefit to support the following covenant), you agree
that in the event your employment with the Company is terminated upon conditions
entitling you to the payments and benefits provided for under Section 3 of the
Agreement, you will not, without the prior written consent of the Company (given
after the consummation of the Change in Control), alone or in any capacity
(other than by way of holding shares of a publicly traded company in an amount
not exceeding five percent (5%) of the outstanding class or series so traded)
with any other person or entity, directly or indirectly engage in competition
with the Company or any Subsidiary, in association with or as an officer,
director, employee, principal, agent or consultant of or to Fleming
Companies, Inc., SuperValu, Inc. or Spartan Stores, Inc. for a period ending one
(1) year after such date of termination.

        4.    Indemnification.    Following a Change in Control, the Company
will indemnify and pay your expenses, as incurred, to the full extent permitted
by law and the Company's certificate of incorporation and bylaws for damages,
costs and expenses (including, without limitation, judgments, fines, penalties,
settlements and reasonable fees and expenses of your counsel) incurred in
connection with all matters, events and transactions relating to your service to
or status with the Company or any other corporation, employee benefit plan or
other entity with whom you served at the request of the Company.

        5.    Confidentiality.    You will not use, other than in connection
with your employment with the Company, or disclose any Confidential Information
to any person not employed by the Company or not authorized by the Company to
receive such Confidential Information, without the prior written consent of the
Company; and you will use reasonable and prudent care to safeguard and protect
and prevent the unauthorized disclosure of Confidential Information. Nothing in
this Agreement will prevent you from using, disclosing or authorizing the
disclosure of any Confidential Information: (a) which is or hereafter becomes
part of the public domain or otherwise becomes generally available to the public
through no fault of yours; (b) to the extent and upon the terms and conditions
that the Company may

8

--------------------------------------------------------------------------------


have previously made the Confidential Information available to certain persons;
or (c) to the extent that you are required to disclose such Confidential
Information by law or judicial or administrative process.

        6.    Successors.    The Company will seek to have any Successor, by
agreement in form and substance satisfactory to you, assent to the fulfillment
by the Company of the Company's obligations under this Agreement. Failure of the
Company to obtain such assent at least three (3) business days prior to the time
a Person becomes a Successor (or where the Company does not have at least three
(3) business days' advance notice that a Person may become a Successor, within
one (1) business day after having notice that such Person may become or has
become a Successor) will constitute Good Reason for termination by you of your
employment.

        7.    Fees and Expenses.    The Company, upon demand, will pay or
reimburse you for all reasonable legal fees, court costs, experts' fees and
related costs and expenses incurred by you in connection with any actual,
threatened or contemplated litigation or legal, administrative, arbitration or
other proceeding relating to this Agreement to which you are or reasonably
expect to become a party, whether or not initiated by you, including, without
limitation, your seeking to obtain or enforce any right or benefit provided by
this Agreement; provided, however, you will be required to repay (without
interest) any such amounts to the Company to the extent that a court issues a
final and non-appealable order setting forth the determination that the position
taken by you was frivolous or advanced by you in bad faith.

        8.    Binding Agreement.    This Agreement inures to the benefit of, and
is enforceable by, you, your personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
die while any amount would still be payable to you under this Agreement if you
had continued to live, all such amounts, unless otherwise provided in this
Agreement, will be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there be no such designee, to your
estate.

        9.    No Mitigation.    You will not be required to mitigate the amount
of any payments or benefits the Company becomes obligated to make or provide to
you in connection with this Agreement by seeking other employment or otherwise.
The payments or benefits to be made or provided to you in connection with this
Agreement may not be reduced, offset or subject to recovery by the Company by
any payments or benefits you may receive from other employment or otherwise.

        10.    No Setoff.    The Company will have no right to setoff payments
or benefits owed to you under this Agreement against amounts owed or claimed to
be owed by you to the Company under this Agreement or otherwise.

        11.    Taxes.    All payments and benefits to be made or provided to you
in connection with this Agreement will be subject to required withholding of
federal, state and local income, excise and employment-related taxes.

        12.    Notices.    For the purposes of this Agreement, notices and all
other communications provided for in, or required under, this Agreement must be
in writing and will be deemed to have been duly given when personally delivered
or when mailed by United States registered or certified mail, return receipt
requested, postage prepaid and addressed to each party's respective address set
forth on the first page of this Agreement (provided that all notices to the
Company must be directed to the attention of the chair of the Board), or to such
other address as either party may have furnished to the other in writing in
accordance with these provisions, except that notice of change of address will
be effective only upon receipt.

        13.    Disputes.    Any dispute, controversy or claim for damages rising
under or in connection with this Agreement may, in your sole discretion, be
settled exclusively by such judicial remedies that you may seek to pursue or by
arbitration in Minneapolis, Minnesota by three (3) arbitrators in accordance

9

--------------------------------------------------------------------------------


with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrators' award in any court having jurisdiction. The
Company will be entitled to seek an injunction or restraining order in a court
of competent jurisdiction (within or without the State of Minnesota) to enforce
the provisions of Section 5 of this Agreement.

        14.    Jurisdiction.    Except as specifically provided otherwise in
this Agreement, the parties agree that any action or proceeding arising under or
in connection with this Agreement must be brought in a court of competent
jurisdiction in the State of Minnesota, and hereby consent to the exclusive
jurisdiction of said courts for this purpose and agree not to assert that such
courts are an inconvenient forum.

        15.    Related Agreements.    To the extent that any provision of any
other Plan or agreement between the Company and you shall limit, qualify or be
inconsistent with any provision of this Agreement, then for purposes of this
Agreement, while such other Plan or agreement remains in force, the provision of
this Agreement will control and such provision of such other Plan or agreement
will be deemed to have been superseded, and to be of no force or effect, as if
such other agreement had been formally amended to the extent necessary to
accomplish such purpose. Nothing in this Agreement prevents or limits your
continuing or future participation in any Plan provided by the Company and for
which you may qualify, and nothing in this Agreement limits or otherwise affects
the rights you may have under any Plans or other agreements with the Company.
Amounts which are vested benefits or which you are otherwise entitled to receive
under any Plan or other agreement with the Company at or subsequent to the Date
of Termination will be payable in accordance with such Plan or other agreement.

        16.    No Employment or Service Contract.    Nothing in this Agreement
is intended to provide you with any right to continue in the employ of the
Company for any period of specific duration or interfere with or otherwise
restrict in any way your rights or the rights of the Company, which rights are
hereby expressly reserved by each, to terminate your employment at any time for
any reason or no reason whatsoever, with or without cause.

        17.    Survival.    The respective obligations of, and benefits afforded
to, the Company and you which by their express terms or clear intent survive
termination of your employment with the Company or termination of this
Agreement, as the case may be, including, without limitation, the provisions of
Sections 3, 4, 5, 6, 7, 10, 11, 12 and 13 of this Agreement, will survive
termination of your employment with the Company or termination of this
Agreement, as the case may be, and will remain in full force and effect
according to their terms.

        18.    Miscellaneous.    No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in a writing signed by you and the chair of the Board. No waiver by any party to
this Agreement at any time of any breach by another party to this Agreement of,
or of compliance with, any condition or provision of this Agreement to be
performed by such party will be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter to this Agreement have been made by any party
which are not expressly set forth in this Agreement.

This Agreement and the legal relations among the parties as to all matters,
including, without limitation, matters of validity, interpretation,
construction, performance and remedies, will be governed by and construed
exclusively in accordance with the internal laws of the State of Minnesota
(without regard to the conflict of laws provisions of any jurisdiction), except
to the extent that the provisions of the corporate law of Delaware may apply to
the internal affairs of the Company. Headings are for purposes of convenience
only and do not constitute a part of this Agreement. The parties to this
Agreement agree to perform, or cause to be performed, such further acts and
deeds and to execute and deliver, or cause to be executed and delivered, such
additional or supplemental documents or

10

--------------------------------------------------------------------------------


instruments as may be reasonably required by the other party to carry into
effect the intent and purpose of this Agreement. The invalidity or
unenforceability of all or any part of any provision of this Agreement will not
affect the validity or enforceability of the remainder of such provision or of
any other provision of this Agreement, which will remain in full force and
effect. This Agreement may be executed in several counterparts, each of which
will be deemed to be an original, but all of which together will constitute one
and the same instrument.

If this letter correctly sets forth our agreement on the subject matter
discussed above, kindly sign and return to the Company the enclosed copy of this
letter which will then constitute our agreement on this subject.

Sincerely,    
NASH FINCH COMPANY.
 
 
 
 
 
 
By:
 
 
   

--------------------------------------------------------------------------------

[Name]
[Title]    
Agreed to this              day of                         , 2003.
 
 
 
 


--------------------------------------------------------------------------------

«First_NameMiddle_Initial» «Last_Name»

 
 

11

--------------------------------------------------------------------------------



QuickLinks


Form of Change in Control Agreement
